Citation Nr: 1752304	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  11-33 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right foot disability.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a burn of the left arm and, if so whether service connection is warranted.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. Unfortunately, the Board was unable to produce a transcript of the proceeding because of difficulties with the recording system. In an April 2014 letter, the Board informed the Veteran that a transcript of the hearing could not be prepared due to technical difficulties and provided the Veteran an opportunity to request another hearing. The Veteran did not respond to the April 2014 letter. 

In October 2014 and June 2016, the Board remanded these issues for further development. The Board finds there has been substantial compliance with the remand directives. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The issue of service connection for left arm burn scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In a final decision dated in May 1985, the RO denied the Veteran's claim of entitlement to service connection for a burn scar of the left arm. 

2. Evidence added to the record since the final May 1985 decision is not cumulative or redundant of the evidence of the record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a burn scar of the left arm.

3. The probative and competent evidence of record demonstrates that the Veteran's right foot disorder was not manifested in-service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1. New and material evidence has been received since the issuance of a final May 1985 decision; the criteria for reopening the claim for service connection for a left arm burn scar are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for entitlement to service connection for a right foot disability are not met. 38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In keeping with this finding the Board notes that VA requested the Veteran's Social Security Administration (SSA) records in July 2016 and twice in August 2016. In August 2016, SSA informed VA that the Veteran's SSA medical records had been destroyed. In August 2016, VA sent a letter informing the Veteran that his SSA records had been destroyed; and requested the Veteran to send SSA records he possessed or any other relevant information that would support his claim. The Veteran did not provide any additional evidence. Having reviewed the record, the Board concludes that it is reasonably certain that the Veteran's SSA records no longer exist and further efforts to attempt to obtain them would be futile.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 C.F.R. §§ 20.1100, 20.1103. The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection. This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

The Board finds new and material evidence has been received sufficient to reopen the Veteran's claim for service connection for a left arm burn scar. 

A May 1985 rating decision denied the Veteran's claim for service connection for a left arm burn scar because the RO found that the Veteran did not have an in-service event, injury, or disease. The Veteran did not appeal, and new and material evidence was not received within the following year period; thus the rating decision is final.

Since the May 1985, new evidence has been added to the claims file. In October 2009, the Veteran submitted a statement in which he asserted that while in-service he fell into a heater. 

The Veteran's October 2009 statement is new and material evidence. The Veteran's statement is not redundant of past statements, as the Veteran previously stated that the Veteran was involved in a diesel generator explosion, and therefore new. The Veteran's statement that he received his burn by falling into a heater goes to an unestablished fact of an in-service occurrence. Therefore, the October 2009 statement is new and material evidence. 

In making the determination of materiality, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). Since the Veteran has provided new and material evidence, reopening this claim is in order. Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

II. Service Connection for Right Foot Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The disease need not be diagnosed within a presumptive period, it must be shown by acceptable medical or lay evidence, that there were characteristics manifestations of the disease to the required degree during that time. Id. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The Veteran's service treatment records do not indicate any complaint of or treatment for a right foot disorder. 

The Veteran's post-service VA records note that the Veteran first complained of right big toe discomfort in July 2007. In June 2009, the Veteran's podiatrist diagnosed the Veteran with a hallux valgus deformity on the right foot with callus. In June 2009, the Veteran also had an x-ray report that found arthritic changes to the right first metacarpal phalangeal joint, the VA physician suspected gout and a mild bunion deformity.  In July 2009, a podiatric surgeon diagnosed the Veteran with hallux rigidus of the right foot and hammertoes on the right second and fifth toes.  The Veteran underwent surgery for his hammertoes on his right foot in July 2009. The Veteran' reported to his surgeon that the pain in his right foot began in 2007.

In August 2009 and July 2010, the Veteran stated that he had fallen in Korea and hurt his right big toe, but never complained about it. 

In April 2015, the Veteran underwent a VA foot conditions examination. The examiner diagnosed the Veteran with right foot hammer toes and right foot hallux rigidus. The Veteran reported that he jumped off a truck in 1968 and he injured his right foot. The Veteran stated he did not seek treatment for his foot. The Veteran reported that his foot had been hurting over the years and got worse in 2009, when he got surgery. The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner reasoned that there is no evidence in the Veteran's service treatment records for his right foot injury and the Veteran did not have any foot complaints until 2007. 

An addendum opinion was provided in July 2016. The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner reasoned that there is no evidence of right foot trauma in-service. The examiner noted that while the Veteran stated he injured his foot in-service he reported to the podiatry consult that his pain started in 2007. 

The Board finds that the Veteran's statement that he fell on his big toe competent and credible. The Board finds the Veteran's statement that he injured his toe in service causing him pain since competent, but ultimately not credible. There is no record of the Veteran injuring his foot in-service or any subsequent notation of complaints or treatment for any residuals. Further, his July 2009 report to his podiatry surgeon for treatment purposes that pain in his foot began two years earlier contradicts the Veteran's statement that he had pain since an injury in service. Therefore, the Veteran's lay statements that he suffered pain in his toe since service are not credible and therefore, of no probative weight.

The record demonstrates that the Veteran currently has a foot disorder. The Board finds that there was in-service event where the Veteran fell. However, the Board does not find a nexus between the Veteran's in-service fall and his current foot disorder. The most competent, credible, and probative evidence is the VA medical examiner's opinion that the Veteran's foot disorder is not related to service because the earliest documentation that the Veteran experienced symptoms of his foot disorder was in 2007 and more importantly he gave a much more recent date of the onset of such symptoms. Therefore, the Board finds that service connection is not warranted for the claimed disability as there is no nexus between his current disability and the in-service occurrence. 

Finally, to the extent that there is a diagnosis of degenerative joint disease or arthritis, the Board finds that the evidence of record does not show manifestation of such disease within one year of separation of service. The Veteran's degenerative changes did not present until a June 2009 diagnostic imaging test. Therefore, service connection for arthritis may not be presumed. 38 C.F.R. §§ 3.307, 3.309.

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against finding that a right foot disability was incurred in service. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection for a right foot disability is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


	ORDER	

New and material evidence have been received, the claim of entitlement to service connection for a left arm burn scar is reopened; the appeal is granted to this extent only. 

Entitlement to service connection for a right foot disorder is denied. 

REMAND

Having reopened the previously denied claim for service connection for a left arm burn scar, the Board finds that additional development is required.

In the Veteran's October 2009 statement the Veteran indicated that he is unable to use his arm due to the pain of the scar. The VA examination in December 1984 diagnosed the Veteran with superficial burns of the arm that had recovered. It is unclear whether the Veteran has a current diagnosis disability of a left arm scar. Therefore a remand is required to determine whether the Veteran currently has a left arm burn scar disability and if so the etiology of the scar. See 38 C.F.R. § 3.159 (c)(4)(i) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination from an appropriate VA medical examiner. Provide the examiner with the claims file including a copy of this REMAND and any relevant evidence in Virtual VA or Veterans Benefits Management System (VBMS). After a complete review of the record and an examination, the examiner should respond to the following: 

The examiner should determine the etiology of any left arm burn scar:

(a) The examiner should indicate whether it is at least as likely as not (50 percent probability or more) the Veteran has a current left arm burn scar.

(b) If the examiner finds that the Veteran has a current left arm burn scar then the examiner should opine as to whether the Veteran's left arm burn scar is at least as likely as not (50 percent probability or more) related to the Veteran's service. 

(c) A complete rationale should accompany any opinion provided. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


